ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Akiike et al. (Intl. Pub. No. 2016/017066; English equivalent US Pub. No. 2017/0155107 used for citation purposes), teaches a composition for a non-aqueous secondary battery functional layer comprising organic particles (particulate polymer), a binder, and a wetting agent (abstract; [0016]; [0034]; [0134]).  Akiike et al. teaches the wetting agent in 2 parts by weight relative to 100 parts by weight of the organic particles (particulate polymer) ([0251]).  Akiike et al. teaches a shell portion of the particulate polymer has a glass transition temperature of at least 50 °C ([0093]).  Akiike et al. teaches that a polymer making up the binder has a glass transition temperature of -40 °C ([0249]-[0251]).  Sasaki (Intl. Pub. No. WO2014/129188, English equivalent EP 2960968A1 used for citation purposes) teaches an aqueous slurry for a positive electrode comprising a mixture of polyoxyethylene-based surfactant (non-ionic) and sulfosuccinic acid ester ([0082]-[0086]).  However, Sasaki teaches that the ratio of sulfosuccinic acid ester to polyoxyethylene-based surfactant is preferably 1.5-3 ([0100]) and teaches away from ratios smaller than 1.5 ([0101]). Therefore, there is no teaching or suggestion to add the sulfosuccinic acid ester to the composition of Akiike et al. in the claimed ratio with a non-ionic surfactant.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 28, 2021